DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/23/21 have been fully considered but they are not persuasive.

Applicant’s arguments:
a)    Applicant argued page 11 that Loi et al do not teach or suggest the feature "the substrate extends in a principal plane, the matrix of photo detectors extending in a first plane and the reflecting surface extending in a second plane, said first and second planes being parallel to the principal plane" as recited in amended claim 1.
b)    Applicant argued page 12 that neither of these references (Loi et al in view of Allier and further in view of Becker et al and Nukaga et al) discloses nor suggests the structure of the detector recited in claim 1.

Examiner's answer:
The Examiner respectfully disagrees.
a) It is respectfully pointed out to applicant that, as stated in the previous Office action, Loi et al in view of Allier discloses clearly the claimed language of the present invention recited as in claim 1 with feature "the substrate extends in a principal plane, the matrix of photo detectors extending in a first .
In response to applicant's argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, both of Loi et al and Allier teaches the same function and structure (detection device or apparatus for detecting particles) for the purpose of improving detected particles in the sample based on the fluorescence microscope with high quality optical components. Therefore, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the (Loi et al and Allier) references themselves or in the knowledge generally available to one of ordinary skill in the art. Thus, when the references are considered in combination, the recitation of the claims would have been obvious as suggested.
Such as, the Office respectfully submits that Loi et al in view of Allier does disclose the claimed invention. As pointed out in the Office action, Loi et al discloses clearly the claimed language of the claimed invention in view of the prior art under 35 U.S.C. 103, such as a substrate (20 @ figures 1-2) extending in a principal plane (e.g., body 2 @ figures 1-2 and 20),  the plurality of photodetectors (61 @ figure 20) extending in a first plane (41 @figure 20) and the reflecting surface (69B @ figure 20) extending in a second plane (40 @ figure 20), said first and second planes (40, 41 @ figure 20) being 

    PNG
    media_image1.png
    1078
    1831
    media_image1.png
    Greyscale

Loi et al discloses all of feature of claimed invention except the detector comprises a matrix of photo detectors. However, Allier teaches that it is known in the art to provide the detector device (10 @ figure 1) comprises a matrix of photo detectors (16 @ figure 1 and paragraph [0083]: e.g., the matrix photodetector 16 detects a diffraction figure corresponding to the influence of particles in the sample 14 on the light beam 12. In particular, the matrix photodetector 16 detects a diffraction figure corresponding to interference between an incident light wave originating directly from the light source 11 and a light wave diffracted by particles in the sample 14). Thus, the examiner recognizes that the combination of Loi et al and Allier references themselves teach the same function/structure in the claimed invention for the purpose of improving detected particles in the sample based on the fluorescence microscope with high quality optical components. Therefore, all the limitations are met as recited in claim 1 when combined with Loi et al and Allier.
b)   In response to applicant's argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some 
In this case, both of Loi et al, Allier and Becker et al teaches the same function and structure for the purpose of reduced probe beam intensity, the nonresonant ionizing beam produces sufficient ionization of the sample that even extremely low concentrations of matter can be detected. Therefore, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the (Loi et al in view of Allier, and further in view of Becker et al) references themselves or in the knowledge generally available to one of ordinary skill in the art. Thus, when the references are considered in combination, the recitation of the claim 13 would have been obvious as suggested.
In this case, both of Loi et al, Allier and Nukaga et al teaches the same function and structure for the purpose of measuring a high-accuracy electrophysiological with the fine particle is a cell or microorganism. Therefore, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the (Loi et al in view of Allier, and further in view of Nukaga et al) references themselves or in the knowledge generally available to one of ordinary skill in the art. Thus, when the references are considered in combination, the recitation of the claims 16-17 would have been obvious as suggested.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Loi et al (US 2016/0077218) in view of Allier (US 2016/0160174).
Regarding claim 1; Loi et al discloses a particle detector (100 @ figures 1-2 and 20) comprising of:
an optical device (e.g., optical element [8 @ figures 1-2]) able to be connected to at least one light source (5 @ figures 1-2) and configured to emit at least one luminous radiation generated by said light source (5 @ figures 1-2); and
a substrate (20 @ figures 1-2) extending in a principal plane (e.g., body 2 @ figures 1-2 and 20) and defining a portion at least of at least one channel (e.g., detection area 4A of the sample chamber 4 @ figures 1-2) intended to receive a fluid (gas pump 50 @ figures 1-2) comprising particles (paragraphs [0037] and [0043]: e.g., the number of particles to be detected that pass through the detection area 4A, entrained by the ionized air, is thus considerably increased in unit volume and/or unit time ), said at least one channel (4 @ figures 1-2) extending principally in a direction (e.g., flow arrow direction in figure 1) perpendicular to the principal plane (2 @ figures 1-2), a portion at least of the substrate (20 @ figures 1-2) being configured to receive a portion at least of the luminous radiation (12 @ figure 1) emitted by the optical device (8, 7A @ figures 1-2);
wherein the particle detector (100 @ figures 1-2 and 20) further comprises a plurality of photo detectors ([paragraph [0038]: e.g., a photodetector 6 includes plurality of receiving photodiodes 61 @ figure 20) and at least one reflecting surface (69B @ figure 20);
the plurality of photodetectors (61 @ figure 20) extending in a first plane (41 @figure 20) and the reflecting surface (69B @ figure 20) extending in a second plane (40 @ figure 20), said first and second planes (40, 41 @ figure 20) being parallel to the principal plane of the substrate body (2, 20 @ figures 1-2 preferably to figure 20) and situated on either side of said portion of the substrate (40, 41 @ figure 20), so that a portion at least of the luminous radiation (figure 20) emitted by the optical device (5, 8 @ figures 1-2) passes through said at least one channel (detection area 68 @ figure 20) by being diffracted by at least one particle (paragraph [0037] and [0043]: e.g., the number of particles and their size, which is correlated to the spatial distribution in the light-scattering area "diffracting area"), then reflects off the reflecting surface (69B @ figure 20), and then reaches the matrix of photo detectors (61 @ figures 1-2 and 20). See figures 1-25
Loi et al discloses all of feature of claimed invention except the detector comprises a matrix of photo detectors. However, Allier teaches that it is known in the art to provide the detector device (10 @ figure 1) comprises a matrix of photo detectors (16 @ figure 1 and paragraph [0083]: e.g., the matrix photodetector 16 detects a diffraction figure corresponding to the influence of particles in the sample 14 on the light beam 12. In particular, the matrix photodetector 16 detects a diffraction figure corresponding to interference between an incident light wave originating directly from the light source 11 and a light wave diffracted by particles in the sample 14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine particle detector of Loi et al with the detector comprises a matrix of photo detectors as taught by Allier for the purpose of improving detected particles in the sample based on the fluorescence microscope with high quality optical components.
Regarding claim 2; Loi et al discloses the optical device (8 @ figure 1) is situated at least partially between said first and second planes (figures 1-2).
Regarding claim 3; Loi et al discloses the substrate (40, 41 @ figure 20) has a first face turned facing or arranged in contact with the reflecting surface (69B @ figure 20) and wherein the substrate (40, 41 @ figure 20) has a second face, opposite the first face and turned facing or arranged in contact with the plurality of photo detectors (61 @ figure 20).

Regarding claim 4; Loi et al discloses the plurality of photo detectors (61 @ figure 20) and the reflecting surface (69B @ figure 20) are situated at least partially and in line with one another along said perpendicular direction (figure 20).
Loi et al discloses all of feature of claimed invention except the matrix of photo detectors. However, Allier teaches that it is known in the art to provide the detector device (10 @ figure 1) comprises a matrix of photo detectors (16 @ figure 1 and paragraph [0083]). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine particle detector of Loi et al with the matrix of photo detectors as taught by Allier for the purpose of improving detected particles in the sample based on the fluorescence microscope with high quality optical components.
Regarding claim 5; Loi et al discloses a portion at least of the luminous radiation of the light source (60 @ figure 20) is reflected by a portion at least of the reflecting surface (69A @ figure 20) before passing through said at least one channel (68 @ figure 20) to be diffracted by at least one particle (paragraphs [0037] and [0043]).
Regarding claim 6; Loi et al discloses the substrate (20 @ figures 1-2) is formed from at least one material, allowing at least 50% of said luminous radiation to pass, that is transparent relatively to 
Regarding claim 7; Loi et al discloses the optical device (8, 7A @ figures 1-2) has a distal portion through which the luminous radiation (12 @ figure 1) is emitted and wherein the distal portion of the optical device (8, 7A @ figures 1-2) and the plurality of photo detectors (61 @ figures 1-2) are situated on either side of said at least one channel (4A @ figure 1) with respect to said perpendicular direction.
Loi et al discloses all of feature of claimed invention except the matrix of photo detectors. However, Allier teaches that it is known in the art to provide the detector device (10 @ figure 1) comprises a matrix of photo detectors (16 @ figure 1 and paragraph [0083]). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine particle detector of Loi et al with the matrix of photo detectors as taught by Allier for the purpose of improving detected particles in the sample based on the fluorescence microscope with high quality optical components.
Regarding claim 8; Loi et al discloses the optical device (8, 7A @ figures 1-2) and the plurality of photo detectors (61, 6 @ figures 1-2) are arranged in the substrate (20 @ figure 1).
Loi et al discloses all of feature of claimed invention except the matrix of photo detectors. However, Allier teaches that it is known in the art to provide the detector device (10 @ figure 1) comprises a matrix of photo detectors (16 @ figure 1 and paragraph [0083]). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine particle detector of Loi et al with the matrix of photo detectors as taught by Allier for the purpose of improving detected particles in the sample based on the fluorescence microscope with high quality optical components.
Regarding claim 9; Loi et al discloses the optical device (8, 7A @ figures 1-2) and the plurality of photo detectors (6, 61 @ figures 1-2) are arranged outside of the at least one channel (4, 4A @ figures 1-2) in such a way as to be protected from a direct contact with the fluid (gas pump 50 @ figures 1-2) comprising particles (paragraphs [0037] and [0043]: e.g., The number of particles to be detected that pass through the detection area 4A, entrained by the ionized air, is thus considerably increased in unit volume and/or unit time ).
Loi et al discloses all of feature of claimed invention except the matrix of photo detectors. However, Allier teaches that it is known in the art to provide the detector device (10 @ figure 1) comprises a matrix of photo detectors (16 @ figure 1 and paragraph [0083]). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine particle detector of Loi et al with the matrix of photo detectors as taught by Allier for the purpose of improving detected particles in the sample based on the fluorescence microscope with high quality optical components.
Regarding claim 10; Loi et al discloses the plurality of photo detectors (61A-61B @ figure 14) extends around said at least one channel (4A @ figure 14) by covering an arc of circle of at least 180° (figure 14: covering % square may include at least 180°).
Loi et al discloses all of feature of claimed invention except the matrix of photo detectors. However, Allier teaches that it is known in the art to provide the detector device (10 @ figure 1) comprises a matrix of photo detectors (16 @ figure 1 and paragraph [0083]). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine particle detector of Loi et al with the matrix of photo detectors as taught by Allier for the purpose of improving detected particles in the sample based on the fluorescence microscope with high quality optical components.
Regarding claim 11; Loi et al discloses the substrate (20 @ figures 1-2) comprises at least a first substrate (41 @ figure 20) and a second substrate (40 @ figure 20), the first substrate (41 @ figure 20) bearing the plurality of photo detectors (61 @ figure 20).
Loi et al discloses all of feature of claimed invention except the matrix of photo detectors. However, Allier teaches that it is known in the art to provide the detector device (10 @ figure 1) comprises a matrix of photo detectors (16 @ figure 1 and paragraph [0083]). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine particle detector of Loi et al with the matrix of photo detectors as taught by Allier for the purpose of improving detected particles in the sample based on the fluorescence microscope with high quality optical components.
Regarding claim 12; Loi et al discloses the substrate (20 @ figures 1-2) comprises at least a first substrate (41 @ figure 11) and a second substrate (40 @ figure 11), the first substrate (41 @ figure 11) bearing at least a first portion of said at least one channel (4 @ figure 11) and the second substrate (40 @ figure 11) bearing at least a second portion of said at least one channel (4 @ figure 11), each portion extending in said perpendicular direction (figures 11-12 and 20) and wherein an average surface area of a section of the first portion of the first substrate (41 @ figure 11) is substantially less than or equal to an average surface area of a section of the second portion of the second substrate (40 @ figure 11), an average surface area of the section of a portion corresponding to a mean of surface areas of a portion taken over an entire height along the perpendicular direction (figures 11-12).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Loi et al in view of Allier as applied to claim 1 above, and further in view of Becker et al (US Patent No. 4,733,073).
Regarding claim 13; Loi et al in view of Allier combination discloses all of feature of claimed invention except for the optical device comprises at least one distal portion shaped to form, at an .

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Loi et al in view of Allier as applied to claim 1 above, and further in view of Nukaga et al (US 2013/0230912).
Regarding claim 16; Loi et al in view of Allier combination discloses all of feature of claimed invention except for at least a first channel and a second channel for circulation of particles, each channel being intended to receive the fluid comprising particles. However, Nukaga et al teaches that it is known in the art to provide at least a first channel (23 @ figure 41) and a second channel (or third channel 23 @ figure 41) for circulation of particles (paragraph [0311]: e.g., The fluid R flows in from the upstream side FI of the first channel 23, and is circulated to the downstream side F2 of the third channel 28), each channel (23, 28 @ figure 41) being intended to receive the fluid comprising particles (paragraph [0321]: e.g., when a plurality of third channels 28 are disposed in the single first channel 23, a suction mechanism (not shown) such as a syringe or a pump is connected independently to each of the 
Regarding claim 17; Loi et al discloses the luminous radiation (12 @ figures 1-2) received by each channel (4 @ figures 1-2) comes from a single light source (5 @ figures 1-2).

Allowable Subject Matter
Claims 14-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious a particle detector comprising all the specific elements with the specific combination including the optical device comprises at least one waveguide comprising a core that has a distal portion and a sheath covering the core, the core having, on the distal portion, a plurality of grooves arranged periodically according to a pitch P such that P satisfies the following expression: λ/neff ≤ P ≤ λ/( neff- ng) with λ being a wavelength of the luminous radiation; neff being an effective index of refraction of a fundamental mode of the the luminous radiation; nc being an index of refraction of the core of the waveguide; ng being an index of refraction of the sheath of the waveguide; and neff being between nc and ng in set forth of claim 14.
The prior art of record, taken alone or in combination, fails discloses or render obvious a particle detector comprising all the specific elements with the specific combination including the optical device comprises at least one waveguide comprising a core and a sheath and wherein a thickness h of the waveguide measured along said perpendicular direction is such that: h < 2λ/ (π(nc2 - ng2)1/2 with: λ being a wavelength of the luminous radiation; nc being an index of refraction of the core of the waveguide; and ng being an index of refraction of the sheath of the waveguide in set forth of claim 15.
The prior art of record, taken alone or in combination, fails discloses or render obvious a particle detector comprising all the specific elements with the specific combination including at least a first channel and at least a second channel for circulation of particles and wherein the optical device comprises at least one waveguide comprising at least one junction configured to form at least a first arm of the waveguide and at least a second arm of the waveguide, the detector being configured so that: a portion at least of the luminous radiation emitted by the optical device through the first arm of the waveguide passes through the first channel by being diffracted by at least one particle, then reflects off the reflecting surface, and then reaches the matrix of photo detectors; and a portion at least of the luminous radiation emitted by the optical device through the second arm of the waveguide passes through the second channel by being diffracted by at least one particle, then reflects off the reflecting surface, and then reaches the matrix of photo detectors in set forth of claim 18.
The prior art of record, taken alone or in combination, fails discloses or render obvious a method for producing at least one a particle detector comprising all the specific elements with the specific combination including step of supplying at least a first substrate comprising at least one matrix of photo detectors and a portion of at least one optical device configured to emit at least one luminous radiation, the first substrate extending in a principal plane and the matrix of photo detectors extending in a first plane parallel to said principal plane; supplying at least a second substrate comprising at least one reflecting layer, the second substrate extending partially at least in the principal plane and the reflecting layer extending in a second plane parallel to said principal plane; forming a third substrate by assembling the first substrate and the second substrate in such a way that the matrix of photo detectors and the reflecting surface are arranged on either side of a portion at least of the substrate; and before and/or after the step of forming the third substrate, forming at least one channel for circulation of particles extending principally in the perpendicular direction perpendicular to said principal plane and passing entirely through the third substrate so that a portion at least of luminous radiation emitted by the optical device passes through the channel by being diffracted by at least one particle, then is reflected off the reflecting surface, and then reaches the matrix of photo detectors in set forth of claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 31, 2021


						/SANG H NGUYEN/                                                                            Primary Examiner, Art Unit 2886